EX-10 7 e88927_ex1071.htm

Exhibit 10.7.11

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
February 18, 2009 by and between NewAlliance Bank, a Connecticut savings bank
(the “Bank”), and Mark Gibson (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Bank desires to employ Executive, and Executive desires to be
employed by the Bank, as Executive Vice President-Chief Marketing Officer, under
the terms and conditions herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Employer and the Executive hereby agree as
follows:

SECTION 1.        EFFECTIVE DATE; EMPLOYMENT.

This Agreement shall be effective on the date first written above (the
“Effective Date”). The Bank agrees to employ the Executive, and the Executive
hereby agrees to such employment, during the period and upon the terms and
conditions set forth in this Agreement.

SECTION 2.        EMPLOYMENT PERIOD.

(a)        The terms and conditions of this Agreement shall be and remain in
effect beginning with the Effective Date and continuing until April 1, 2011 (the
“Initial Term”), plus such extensions, if any, as are provided pursuant to
Section 2(b) hereof (the “Employment Period”).

(b)        Except as provided in Section 2(c), prior to April 1, 2010 and each
annual anniversary thereafter, the Board of Directors of the Employer shall
consider and review (after taking into account all relevant factors, including
the Executive’s performance and any recommendation of the Chief Executive
Officer) a one-year extension of the term of this Agreement, and the term shall
continue to extend each year (beginning with the first annual anniversary date)
if the Board of Directors so approve such extension unless the Executive gives
written notice to the Employer of the Executive’s election not to extend the
term, with such notice to be given not less than ninety (90) days prior to any
such anniversary date. If the Board of Directors elects not to extend the term,
it shall give written notice of such decision to the Executive no later than
December 31st of the year preceding any such anniversary date. If the Executive
does not receive such notice, the Executive may, by written notice given at any
time prior to February 1st of such anniversary date, request from the Chief
Executive Officer written confirmation that the term has been extended and, if
such confirmation is not received by the Executive within thirty (30) days after
the request therefor is made, the Executive may treat the term as having not
been extended. Upon termination of the Executive’s employment with the

1

--------------------------------------------------------------------------------


Employer for any reason whatsoever, any annual extensions provided pursuant to
this Section 2(b), if not theretofore discontinued, shall automatically cease.
In addition, no annual renewals shall extend beyond the Executive’s 65th
birthday, and in no event shall the Employment Period extend beyond the
Executive’s 65th birthday.

(c)        Nothing in this Agreement shall be deemed to prohibit the Employer at
any time from terminating the Executive’s employment during the Employment
Period with or without notice for any reason, provided, however, that the
relative rights and obligations of the Employer and the Executive in the event
of any such termination, including any requirements with respect to prior notice
of such termination, shall be determined under this Agreement.

SECTION 3.        DUTIES.

Throughout the Employment Period, the Executive shall serve as Executive Vice
President of the Bank. His initial designation shall be Chief Marketing Officer,
having such power, authority and responsibility and performing such duties as
are prescribed by or under the Bylaws of the Bank and as are customarily
associated with such position as determined by the Bank’s Chief Executive
Officer. The Executive shall initially report directly to the Chief Executive
Officer of the Bank. The Bank’s Chief Executive Officer may, during the term of
the Employment Agreement, alter Executive’s job and/or reporting
responsibilities as she deems appropriate to the effective management of the
Bank, provided that Executive shall at all times be on the senior executive
team. The Executive shall devote his full business time, attention, skills and
efforts (other than during weekends, holidays, vacation periods, and periods of
illness or leaves of absence and other than as permitted or contemplated by
Section 7) to the business and affairs of the Employer and shall use his best
efforts to advance the interests of the Employer.

SECTION 4.        CASH AND OTHER COMPENSATION.

(a)        In consideration for the services to be rendered by the Executive
hereunder, the Bank shall pay to him a salary of two hundred sixty thousand
dollars ($260,000) annually (“Base Salary”) as of the date of this Agreement.
The Executive’s Base Salary shall be payable in approximately equal installments
in accordance with the Bank’s customary payroll practices for senior officers.
Base Salary shall include any amounts of compensation deferred by the Executive
under any tax-qualified retirement or welfare benefit plan or any other deferred
compensation arrangement. The Compensation Committee of the Board of Directors
of the Bank (the “Bank Board”) shall review the Executive’s annual rate of
salary at such times during the Employment Period as it deems appropriate, but
not less frequently than once every twelve months, provided that the initial
review may be deferred until the Executive’s regular review for the period
beginning April 1, 2010, and may, in its discretion, approve an increase
therein. Such review of Executive’s Base Salary shall take into account not only
the Executive’s performance as well as the Employer’s performance since the date
of the last review conducted pursuant to this Section 4(a) but also shall take
into consideration the salaries of similar situated officers at comparably
situated financial institutions as determined by the Compensation Committee
thereof as well as any recommendation of the Chief Executive Officer. In
addition to salary, the Executive may receive other cash compensation from the
Employer for services hereunder at

2

--------------------------------------------------------------------------------


such times, in such amounts and on such terms and conditions as the Bank Board
may determine from time to time. Any increase in the Executive’s annual salary
shall become the Base Salary of the Executive for purposes hereof. The
Executive’s Base Salary as in effect from time to time cannot be decreased by
the Employer without the Executive’s express prior written consent.

(b)        The Executive shall be entitled to participate in an equitable manner
with all other executive officers of the Employer in discretionary bonuses to
executive officers as authorized by the Bank Board. No other compensation
provided for in this Agreement shall be deemed a substitute for the Executive’s
right to participate in such bonuses when and as declared by the Bank Board. In
connection with the foregoing, under the terms of the Bank’s Executive Incentive
Plan (the “EIP”), annual cash bonuses can be awarded to the Executive; the
initial percentage accorded to Executives shall be 45% of the Executive’s Base
Salary at the “Target” level. The Compensation Committee of the Bank Board shall
make an annual determination of the exact percentage of Base Salary to be used
with respect to the possible bonus, if any, to be paid to the Executive for the
relevant plan year and shall notify the Executive by the end of January of the
EIP’s plan year to which such percentage shall be applicable, commencing January
2009.

SECTION 5.        EMPLOYEE BENEFIT PLANS AND PROGRAMS.

(a)        During the Employment Period, the Executive shall be treated as an
employee of the Bank and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified active retirement programs
covering employees of the Bank (including but not limited to the Company’s
Employee Stock Ownership Plan (the “ESOP”), the Bank’s 401(k) Plan, the ESOP and
401(k) SERPs and any other similar plans that may be adopted in the future), any
and all group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance plans, and any
other employee benefit and compensation plans (including, but not limited to,
the EIP and any incentive compensation plans or program or any stock benefit
plans that apply to the executive group) as may from time to time be maintained
by, or cover employees of, the Bank, in accordance with the terms and conditions
of such employee benefit plans and programs and compensation plans and programs
and consistent with the Bank’s customary practices. The Executive shall be
ineligible for the Bank’s defined benefit Pension Plan, to which no new
participants are currently permitted. Nothing paid to the Executive under any
such plan or program will be deemed to be in lieu of other compensation to which
the Executive is entitled under this Agreement.

(b)        During the Employment Period, the Bank shall provide the Executive
with an expense allowance (“Expense Allowance”) payable monthly equal to
approximately $500 per month to pay for the costs of an automobile. Such Expense
Allowance shall take into account the federal and state income tax effect on the
Executive of receipt of such allowance. In the event that with respect to a
given calendar year occurring during the term of this Agreement, the Executive
believes that he drove during such year Business Miles (as hereinafter defined)
in excess of the Covered Business Miles (as hereinafter defined) in connection
with the business of the Bank and wishes to seek reimbursement as provided
herein for such excess, within 40 days after the end of such calendar year, the
Executive shall provide information to the Bank (as well as any additional
information as the Bank may reasonably request in order to review the

3

--------------------------------------------------------------------------------


Executive’s claim) with respect to the number of miles driven in the such
calendar year in connection with the business of the Bank (“Business Miles”). In
the event the number of Business Miles driven during such calendar year is
determined by the Bank to be more than 3,600 (“Covered Business Miles”), the
Bank will provide the Executive an additional reimbursement for the Business
Miles in excess of the Covered Business Miles at a rate equal to the standard
mileage rate as published by the Internal Revenue Service for the period in
which the excess Business Miles were incurred (“Reimbursement Rate”), with such
reimbursement to be provided no later than March 15 of the year immediately
following the year in which the excess Business Miles were incurred. The Expense
Allowance and the Covered Business Miles may be reviewed by the Compensation
Committee of the Bank Board and, if increased, shall be reflected in an addendum
hereto. Notwithstanding the foregoing, nothing herein shall be deemed to impose
upon the Bank or obviate the Executive’s obligation, legal or otherwise, to
maintain liability insurance with respect to the Executive’s personal use of an
automobile.

(c)        The Bank shall provide and pay for a parking space for Executive in
the Bank’s main office parking garage or, if such space shall become unavailable
due to tenant commitments or otherwise, in an alternative convenient closed
parking garage.

(d)        The Executive shall be entitled to paid holidays and paid vacations
consistent with the Bank’s policy for executive officers.

(e)        The Bank shall provide during the term of this Agreement, subject to
the limitations set forth herein, for the Executive to receive, at the
Employer’s expense, the services of a tax professional and a personal financial
planning professional (which may be the same person or entity for both services)
(the “Tax Service Professional”) selected by the Employer and reasonably
satisfactory to the Executive. Subject to the limitations set forth herein, if
the Employer does not specify a Tax Services Professional reasonably acceptable
to the Executive, the Executive will be entitled to use the services of a Tax
Services Professional of his choosing and seek reimbursement by the Employer for
the reasonable cost of such Tax Service Professional actually incurred by the
Executive. The services to be provided shall include (i) the preparation of all
required federal, state and local personal income tax returns, (ii) advice with
respect to federal, state and local income tax treatment of cash and other forms
of compensation paid to the Executive by the Employer and (iii) investment and
retirement counseling and estate planning. Notwithstanding the foregoing, the
annual cost to the Employer of providing the services to the Executive of such
Tax Service Professional, whether such Tax Service Professional is selected by
the Employer or the Executive, shall not exceed $2,000 (the “Annual Cost”),
prior to any adjustment for income tax effects of reimbursement for such
expense. Reimbursement of the Executive for the Annual Cost shall take into
account the federal and state income tax effect on the Executive of receipt of
such Annual Cost, and such reimbursement shall be paid promptly by the Employer
and in any event no later than March 15 of the year immediately following the
year in which the Annual Cost was incurred. The Annual Cost shall be reviewed
annually by the Compensation Committee of the Bank Board and, if increased,
shall be reflected in an addendum hereto.

4

--------------------------------------------------------------------------------


(f)        Executive shall move his principal residence to the New Haven area as
soon as practicable. In connection therewith, the Bank shall (i) provide the
Executive with an allowance intended to compensate Executive for reasonable
transportation, temporary housing, meals and related costs incurred for a period
up to ninety (90) days after the Effective Date (which period may be extended
beyond ninety (90) days for one additional 90 day period with the prior written
consent of the Chief Executive Officer) (the “Temporary Residence Period”). The
total amount of the allowance for the first 90 day period shall be $22,500 and,
for the second 90 day period, if any, shall be $22,500 pro-rated to the date
Executive closes on his New Haven area residence. The allowance shall be paid as
follows: $7,500 on the first pay period date following the Effective Date and
$7,500 on the first pay period date in each of the subsequent two (or more, if
extended) months; (ii) The Bank will reimburse the Executive for all reasonable
moving, packing and unpacking costs associated with moving Executive’s household
goods from Alabama to a permanent or temporary residence in the New Haven area,
subject to a budget approved by the Chief Financial Officer of the Bank.
Executive will be reimbursed only for one move; (iii) provided Executive
purchases a primary residence in the New Haven area within one year following
the Effective Date, reimburse the Executive for all reasonable closing costs and
fees in connection with the Executive’s purchase of a primary residence in the
New Haven area (including costs related to mortgage financing, legal, and title,
but excluding any broker’s commission), subject to a budget approved by the
Chief Financial Officer of the Bank; and (iv) provided Executive purchases a
primary residence in the New Haven area within one year following the Effective
Date, the Bank shall purchase, or cause to be purchased, effective immediately
before his purchase of a residence in the New Haven area, Executive’s current
principal residence in Birmingham, Alabama if such residence is unsold at that
time. The Bank’s purchase price shall be determined conclusively as the average
price of three appraisals of the residence that shall be obtained by and paid
for by the Bank contemporaneous with that purchase. Executive shall be required
to satisfy all mortgages, liens and monetary encumbrances on his residence at or
before purchase by the Bank as would be customary for sales to an independent
buyer.

SECTION 6.        INDEMNIFICATION AND INSURANCE.

(a)        During the Employment Period and for a period of six years
thereafter, the Employer shall cause the Executive to be covered by and named as
an insured under any policy or contract of insurance obtained by it to insure
its directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Employer or service in
other capacities at the request of the Employer. The coverage provided to the
Executive pursuant to this Section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Employer or any successors.

(b)        To the maximum extent permitted under applicable law, the Employer
shall indemnify the Executive against and hold the Executive harmless from any
costs, liabilities, losses and exposures that may be incurred by the Executive
in his capacity as a director or officer of the Employer or any subsidiary or
affiliate.

5

--------------------------------------------------------------------------------


SECTION 7.        OUTSIDE ACTIVITIES.

The Executive may (a) serve as a member of the boards of directors of such
business, community and charitable organizations as the Executive may disclose
to and as may be approved by the Employer (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of the
Executive’s duties under this Agreement or present any conflict of interest. The
Executive may also engage in personal business and investment activities which
do not materially interfere with the performance of the Executive’s duties
hereunder, provided that such activities are not prohibited under any code of
conduct or investment or securities trading policy established by the Employer
and generally applicable to all similarly situated executives. If the Executive
is discharged or suspended, or is subject to any regulatory prohibition or
restriction with respect to participation in the affairs of the Bank, the
Executive shall not directly or indirectly provide services to or participate in
the affairs of the Bank in a manner inconsistent with the terms of such
discharge or suspension or any applicable regulatory order.

SECTION 8.        WORKING FACILITIES AND EXPENSES.

It is understood by the parties that the Executive’s principal place of
employment shall be at the Bank’s principal executive office located in New
Haven, Connecticut, or at such other CEO approved location within 50 miles of
the address of such principal executive office, or at such other location as the
Employer and the Executive may mutually agree upon. The Employer shall provide
the Executive at his principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
position with the Employer and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement. The Employer shall
reimburse the Executive for his ordinary and necessary business expenses
attributable to the Employer’s business, including, without limitation, the
Executive’s travel and entertainment expenses incurred in connection with the
performance of his duties for the Employer under this Agreement, in each case
upon presentation to the Employer of an itemized account of such expenses in
such form as the Employer may reasonably require, and such reimbursement shall
be paid promptly by the Employer and in any event no later than March 15 of the
year immediately following the year in which the expenses were incurred.

SECTION 9.        TERMINATION OF EMPLOYMENT WITH BENEFITS.

(a)        Subject to Sections 9(b) and 9(c), the Executive shall be entitled to
the benefits described in Section 9(b) in the event that:

(i)        his employment with the Bank terminates during the Employment Period
as a result of the Executive’s termination for Good Reason (as defined in
Section 9(a)(i)(A) and (B) of this Agreement), which shall mean a termination
based on the following:

(A)        any material breach of this Agreement by the Employer, including
without limitation any of the following: (1) a material diminution in the
Executive’s base

6

--------------------------------------------------------------------------------


compensation, or (2) a material diminution in the Executive’s authority or
responsibilities as prescribed in Section 3, or

(B)        any material change in the geographic location at which the Executive
must perform his services under this Agreement (defined as a move or series of
moves of at least 50 miles from 195 Church Street, New Haven, Connecticut);

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive. If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period; or

(ii)        the Executive’s employment with the Employer is terminated by the
Bank during the Employment Period for any reason other than for “cause,” death
or “Disability,” as provided in Section 10(a).

(b)        Subject to Section 9(c), and provided that no Change in Control (as
defined in Section 11(a) hereof) has occurred, the Employer shall pay and
provide to the Executive (or, in the event of his subsequent death, to his
estate) the following severance benefits for the period beginning on the date
that his employment terminates and ending on either (i) the last day of the
Employment Period or (ii) 24 months subsequent to the date of termination,
whichever period is greater (the “Severance Benefits Period”):

(i)        his earned but unpaid Base Salary (including, without limitation, all
items which constitute wages under applicable law and the payment of which is
not otherwise provided for in this Section 9(b)) as of the date of the
termination of his employment, with such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages but in no event
later than 30 days after termination of employment;

(ii)       the benefits, if any, to which he is entitled under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the Bank’s officers and employees (such benefits not to include
the expense allowance provided by Section 5(b)) through the date of the
termination of his employment;

(iii)      continued group life, health, dental and accident insurance benefits,
in addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Severance Benefits Period,
coverage equivalent to the coverage to which he would have been entitled under
such plans if he had continued to be employed during such period; provided that
any insurance premiums payable by the Employer or any successors pursuant to
this Section 9(b)(iii) shall be payable at such times and in such amounts as if
the

7

--------------------------------------------------------------------------------


Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year;

(iv)       a lump sum cash amount equal to the projected cost to the Employer of
providing group long-term disability insurance benefits to the Executive for the
Severance Benefits Period, with the projected cost to the Employer to be based
on the costs incurred as of the date of termination as determined on an
annualized basis;

(v)        a lump sum cash amount, payable within 30 days following termination
of employment, equal to the present value of (A) the Executive’s Annual
Compensation (as hereinafter defined) multiplied by (B) a fraction which is
either (1) the number of days left in the Employment Period if the Executive had
not been terminated or (2) 730, whichever is greater, divided by 365, using a
discount rate equal to the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the Internal Revenue Service (the
“IRS”) for the month in which the termination of employment occurs, compounded
monthly;

(vi)       a lump sum cash amount equal to the present value, determined by
using a discount rate equal to the short-term applicable federal rate
(determined under Section 1274(d) of the Code) as published by the IRS for the
month in which the termination of employment occurs, of the pro rata portion of
any target bonus awarded to the Executive under the Bank’s EIP (or such other
short-term incentive compensation plan(s) that the Employer may adopt subsequent
to the date hereof as a replacement therefor) which relates to the calendar year
in which such termination occurs; provided that such pro rata portion will be
calculated by multiplying the amount of the target bonus by a fraction the
numerator of which is the number of days elapsed in the calendar year as of the
date of termination and the denominator is 365; provided, further, that such pro
rated target bonus shall be paid within 30 days following termination of
employment;

(vii)      a lump sum cash amount, payable within 30 days following termination
of employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, to which he would have been entitled under any
and all qualified defined contribution plans and non-qualified plans related
thereto maintained by, or covering employees of, the Bank as if he were 100%
vested thereunder and had continued to be employed during the Severance Benefits
Period at the highest annual rate of Base Salary achieved during the Employment
Period and making the maximum amount of employee contributions, if any, required
or permitted under such plan or plans, provided that no payments shall be made
pursuant to this subsection (vii) with respect to the Company’s ESOP if the ESOP
is terminated effective as of a date within one year of the date of the
termination of the Executive’s employment, with the Executive to reimburse the
Employer for any such payments previously made within 30 days of the Executive’s
receipt of a request for reimbursement from the Employer.

The Executive’s “Annual Compensation” for purposes of this Agreement shall be
deemed to mean the sum of (i) the Executive’s Base Salary in effect as of the
date of termination

8

--------------------------------------------------------------------------------


of his employment and (ii) the greater of (A) the average of the cash incentive
compensation earned by the Executive from the Employer or any subsidiary or
affiliate thereof during the three calendar years immediately preceding the
calendar year in which the date of termination occurs or (B) the amount of the
Executive’s target bonus under the EIP (or such other short-term incentive
compensation plan(s) that the Employer may adopt subsequent to the date hereof
as a replacement therefor) for the calendar year in which the termination
occurs.

The Employer and the Executive further agree that the Employer may condition the
payments and benefits (if any) due under Sections 9(b) (iii), (iv), (v), (vi)
and (vii) on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Employer or any of its subsidiaries or affiliates and to the
execution of a general release by the Executive.

(c)        The Executive shall not be required to mitigate the amount of any
benefits provided pursuant to the provisions of Section 9(b) by seeking other
employment or otherwise. However, if the Executive becomes or is employed by
another employer subsequent to the first year following termination, any
compensation received by the Executive subsequent to the first year following
termination through the end of the Severance Benefits Period shall be offset
dollar for dollar against the Employer’s obligations set forth in Section 9(b)
except with respect to Section 9(b)(iii), with the Executive to reimburse the
Employer the amount of the offset with respect to amounts previously paid by the
Employer within 30 days of the Executive’s receipt of a request for
reimbursement from the Employer. In addition, if the Executive becomes employed
by another entity subsequent to termination hereunder, and under the terms of
such employment is entitled to benefits substantially similar to those provided
in Section 9(b) (iii), the Employer will not be required to continue provision
of the benefits set forth in said Section 9(b) (iii) for the remainder of the
Severance Benefits Period.

SECTION 10.        TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.

(a)        In the event that the Executive’s employment with the Employer shall
terminate during the Employment Period on account of:

(i)        the discharge of the Executive for “cause,” which, for purposes of
this Agreement, shall mean a discharge because the Bank Board determines that
the Executive has: (A) willfully failed to perform his assigned duties under
this Agreement, other than any failure resulting from the Executive’s incapacity
due to physical or mental injury or illness; (B) committed an act involving
moral turpitude in the course of his employment with the Employer and its
subsidiaries or affiliates; (C) engaged in willful misconduct; (D) breached his
fiduciary duties for personal profit; (E) willfully violated, in any material
respect, any law, rule or regulation (other than traffic violations or similar
offenses), written agreement or final cease-and-desist order with respect to his
performance of services for the Bank, as determined by the Bank Board; or (F)
materially breached the terms of this Agreement and failed to cure such material
breach during a 15-day period following the date on which the Bank Board gives
written notice to the Executive of the material breach;

9

--------------------------------------------------------------------------------


(ii)       the Executive’s voluntary resignation from employment (including
voluntary retirement) with the Bank for reasons other than Good Reason as
specified in Section 9(a)(i); or

(iii)      the death of the Executive while employed by the Bank, or the
termination of the Executive’s employment because of “Disability” as defined in
Section 10(c) below;

then in any of the foregoing events, the Employer shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid compensation as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of his employment,
and (C) the provision of such other benefits, if any, to which he is entitled as
a former employee under the Bank’s and/or the Company’s employee benefit plans
and programs and compensation plans and programs.

(b)        For purposes of this Section 10, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Employer. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Bank Board or based upon the written advice of
counsel for the Employer shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Employer.

(c)        “Disability” shall be deemed to have occurred if the Executive: (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.

(d)        During any period in which the Executive is absent due to physical or
mental impairment, the Employer may, without breaching this Agreement, appoint
another person or persons to act as interim Executive Vice President pending the
Executive’s return to his duties on a full-time basis hereunder or his
termination as a result of such Disability. Prior to the Executive’s employment
being terminated due to Disability under Section 10(e) hereof, the Executive
shall continue to receive his full Base Salary, bonuses and other benefits to
which he is entitled under this Agreement, including continued participation in
all employee benefit plans and programs.

(e)        The Employer may provide notice to the Executive in writing that it
intends to terminate the Executive’s employment under this Agreement, with the
termination date to be on or after the date that the Executive is deemed to have
a Disability. At the time his employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments

10

--------------------------------------------------------------------------------


or benefits pursuant to Sections 4 and 5 hereof for periods subsequent to such
date of termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.

SECTION 11.        PAYMENTS UPON A CHANGE IN CONTROL.

(a)        The term “Change in Control” shall mean a change in the ownership of
the Company or the Bank, a change in the effective control of the Company or the
Bank or a change in the ownership of a substantial portion of the assets of the
Company or the Bank, in each case as provided under Section 409A of the Code and
the regulations thereunder. In no event, however, shall a Change in Control be
deemed to have occurred as a result of any acquisition of securities or assets
of the Company, the Bank, or a subsidiary of either of them, by the Company, the
Bank, or any subsidiary of either of them, or by any employee benefit plan
maintained by any of them.

(b)        If the Executive’s employment by the Employer shall be terminated
subsequent to a Change in Control and during the term of this Agreement by (i)
the Employer for other than Cause, Disability, Retirement or the Executive’s
death or (ii) the Executive for Good Reason as defined in Section 9(a)(i)
hereof, then the Employer shall pay to the Executive a severance benefit in a
lump sum payment, within five (5) days after the effective time of such
termination of employment, equal to the sum of (i) three times his Base Salary
as of the date of termination of his employment, (ii) three times the highest
level of cash incentive compensation earned by the Executive from the Employer
or any subsidiary thereof in any one of the three calendar years immediately
preceding the year in which the termination occurs and (iii) the amounts
specified in Sections 9(b)(i), (ii), (iv), (vi) and (vii) (notwithstanding any
contrary language contained therein with respect to payment being over a longer
time period) except in calculating the amount of such benefits, to the extent
applicable, the Severance Benefits Period will be for a period of three years
commencing on the date of the termination of the Executive’s employment. In
addition, the Employer shall provide the Executive with the benefits provided
for in Section 9(b)(iii) for the Severance Benefits Period, as adjusted above to
be for a period of three years subsequent to termination of employment, subject
to compliance with the last proviso clause contained in such subsection. In the
event that the Employer is unable to provide the benefits set forth in said
Section 9(b)(iii) due to the change in the Executive’s status to that of a
non-employee, the Employer shall include in the lump sum payment due pursuant to
the terms of this Section 11(b) the value of the benefits required to be
provided by said Section 9(b)(iii) for the Severance Benefits Period as amended
by this Section 11(b). The severance and other benefits payable pursuant to this
Section 11(b) shall not be subject to reduction pursuant to the provisions of
Section 9(c).

SECTION 12.        LIMITATION ON CHANGE IN CONTROL PAYMENT.

In the event that:

(i)        the aggregate payments or benefits to be made or afforded to the
Executive pursuant to this Agreement, together with other payments and benefits
which the Executive has a right to receive from the Employer, which are deemed
to be parachute payments

11

--------------------------------------------------------------------------------


as defined in Section 280G of the Code, or any successor thereof (the
“Termination Benefits”), would be deemed to include an “excess parachute
payment” under Section 280G of the Code; and

(ii)       if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times the Executive’s “base amount,” as determined in
accordance with said Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state, local and federal income tax and
the Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (i) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (ii) the product of the Termination Benefits and the marginal rate
of any applicable state, local and federal income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. If
the Termination Benefits are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits to be provided in
kind.

SECTION 13.        SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

SECTION 14.        COVENANT NOT TO COMPETE.

In the event the Executive’s employment with the Employer is terminated for any
reason prior to the expiration of the Employment Period (except as set forth
below), the Executive hereby covenants and agrees that for a period of two years
following the date of his termination of employment with the Employer (or, if
less, for the Severance Benefits Period), he shall not, without the written
consent of the Employer, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. In addition, in the event of a breach
by the Executive of any of the provisions of this Section 14, the Employer may
avail itself of such remedies that may be available to it as a result of such
breach by the Executive, with such remedies to be cumulative and not mutually
exclusive. This section shall not be applicable if the Executive is terminated
upon or within one year subsequent to a Change in Control, provided that such
termination is for reasons other than Cause as defined in Section 10(a)(i)
hereof.

SECTION 15.        CONFIDENTIALITY.

Unless he obtains the prior written consent of the Employer, the Executive shall
at all times keep confidential and shall refrain from using for the benefit of
himself, or any person or entity other than the Employer or its subsidiaries or
affiliates, any material document or information obtained from the Employer or
its subsidiaries or affiliates, in the course of his

12

--------------------------------------------------------------------------------


employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his own) until the same ceases to be material (or
becomes so ascertainable or available); provided, however, that nothing in this
Section 15 shall prevent the Executive, with or without the Employer’s consent,
from participating in or disclosing documents or information in connection with
any judicial or administrative investigation, inquiry or proceeding or the
Company’s public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

SECTION 16.        SOLICITATION.

The Executive hereby covenants and agrees that, for a period of two years
following his termination of employment with the Employer for any reason, he
shall not, without the written consent of the Employer, either directly or
indirectly:

(a)        solicit, offer employment to, or take any other action intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employer or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14;

(b)        provide any information, advice or recommendation with respect to any
such officer or employee to any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in Section 14, that is intended, or that
a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employer or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14; or

(c)        solicit, provide any information, advice or recommendation or take
any other action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any customer of the
Company or the Bank to terminate an existing business or commercial relationship
with the Company or the Bank.

SECTION 17.        NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.

The termination of the Executive’s employment during the Employment Period or
thereafter, whether by the Employer or by the Executive, shall have no effect on
the vested rights of the Executive under the Bank’s qualified or non-qualified
retirement, savings, ESOP or stock

13

--------------------------------------------------------------------------------


bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans, or other
employee benefit plans or programs, or compensation plans or programs in which
the Executive was a participant.

SECTION 18.        SUCCESSORS AND ASSIGNS.

(a)        This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other parties; provided, however,
that the Employer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer, by an
assumption agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession or assignment had taken place. Failure of the Employer to obtain such
an assumption agreement prior to the effectiveness of any such succession or
assignment shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Employer in the same amount and on the same terms as
the compensation pursuant to Sections 9 or 11 hereof. For purposes of
implementing the provisions of this Section 18(a), the date which any such
succession without an assumption agreement becomes effective shall be deemed the
date of termination of the Executive’s employment.

(b)        This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

SECTION 19.        NOTICES.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

If to the Executive:

Mark Gibson
At the address last appearing
on the personnel records of
the Employer

14

--------------------------------------------------------------------------------


If to the Employer:

NewAlliance Bank
195 Church Street
New Haven, CT 06510
(or the address of the Bank’s principal executive office, if different)
Attention: Chief Executive Officer

with a copy, in the case of a notice to the Employer, to:

William W. Bouton, Esq.
Hinckley, Allen & Snyder LLP
185 Asylum Street
CityPlace I, 35th Floor
Hartford, CT 06103

SECTION 20.        INDEMNIFICATION FOR ATTORNEYS’ FEES.

(a)        The Employer shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employer’s obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.

(b)        The Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employer may have against the Executive or others. Unless it
is determined that a claim made by the Executive was either frivolous or made in
bad faith, the Employer agrees to pay as incurred (and in any event no later
than March 15 of the year immediately following the year in which incurred), to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of or in connection with his
consultation with legal counsel or arising out of any action, suit, proceeding
or contest (regardless of the outcome thereof) by the Employer, the Executive or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code. This Section 20(b) shall apply whether such consultation, action, suit,
proceeding or contest arises before, on, after or as a result of a Change in
Control.

15

--------------------------------------------------------------------------------


SECTION 21.        SEVERABILITY.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

SECTION 22.        WAIVER.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

SECTION 23.        COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

SECTION 24.        GOVERNING LAW.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.

SECTION 25.        HEADINGS AND CONSTRUCTION.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

SECTION 26.        ENTIRE AGREEMENT; MODIFICATIONS.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that if the Employer
determines, after a review of the final regulations issued under Section 409A of
the Code and all applicable IRS guidance, that this Agreement should be further
amended to avoid triggering the tax and interest penalties imposed by Section
409A of the Code, the Employer may amend this Agreement to the extent necessary
to avoid triggering the tax and interest penalties imposed by Section 409A of
the Code.

16

--------------------------------------------------------------------------------


SECTION 27.        REQUIRED REGULATORY PROVISIONS.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

SECTION 28.        DISPUTE RESOLUTION.

(a)        In the event of any dispute, claim, question or disagreement arising
out of or relating to this Agreement or the breach hereof, the parties hereto
shall use their best efforts to settle such dispute, claim, question or
disagreement. To this effect, they shall consult and negotiate with each other,
in good faith, and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties.

(b)        If they do not reach such a solution within a period of thirty (30)
days, then the parties agree first to endeavor in good faith to amicably settle
their dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.

(c)        Thereafter, any unresolved controversy or claim arising out of or
relating to this Agreement or the breach thereof, upon notice by any party to
the other, shall be submitted to and finally settled by arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the AAA in
effect at the time demand for arbitration is made by any such party. The parties
shall mutually agree upon a single arbitrator within thirty (30) days of such
demand. In the event that the parties are unable to so agree within such thirty
(30) day period, then within the following thirty (30) day period, one
arbitrator shall be named by each party. A third arbitrator shall be named by
the two arbitrators so chosen within ten (10) days after the appointment of the
first two arbitrators. In the event that the third arbitrator is not agreed
upon, he shall be named by the AAA. Arbitration shall occur in New Haven,
Connecticut or such other location as may be mutually agreed to by the parties.

(d)        The award made by all or a majority of the panel of arbitrators shall
be final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto. The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

17

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers and the Executive has hereunto set his hand, all as of
the date of the restatement of this Agreement.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

    /s/ Mark Gibson     Mark Gibson, Executive           ATTEST: NEWALLIANCE
BANK                 /s/ Peyton R. Patterson     By: Peyton R. Patterson    
Chairman, President and Chief Executive Officer

[Seal]

18